Title: To Thomas Jefferson from Abner Vernon, 28 November 1792
From: Vernon, Abner
To: Jefferson, Thomas



Sir
Rappa. Forge 28th. Novr. 1792.

Your Favor of the 19th. Instant addressed to Mr. Hunter came duely to his Hand, and in His present Indisposition He has requested me to reply thereto as to Mr. Madzie’s Gun. I therefore shall now proceed to give you such information relative to that matter as I hope may be satisfactory. Mr. Madzie brought a rough Gun Barrel here, and left it at Mr. Hunter’s Gun Factory to be finished, Stocked, Mounted, and a Lock made to it, in the most masterly manner that such could be performed with us. It was done agreeable to those Directions, and the Charge at that Time, was Fifteen Guineas. To one of the Gentlemen whom Mr. Madzie gave the Gun as a present, I (as manager and one of the Executors) since offered it on His paying two thirds of that Sum, But to You, Sir, or your Order, the Executors of James Hunter Esqr. Deceased will deliver the Gun on receipt of one half of the first Charge. I am, Respectfully, Sir, Your very Hl. St

Abner Vernon


P.S. We do not know of any Promise from Mr. Hunter respecting the Gun.


